Citation Nr: 1700299	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  09-04 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee disability for the period prior to September 14, 2013.

2.  Entitlement to an initial rating higher than 10 percent for left knee disability for the period prior to September 14, 2013.

3.  Entitlement to an initial rating higher than 10 percent for right knee disability for the period since September 14, 2013.

4.  Entitlement to an initial rating higher than 10 percent for left knee disability for the period since September 14, 2013.

5.  Entitlement to assignment of a separate rating for instability of the right knee prior to September 14, 2013.

6.  Entitlement to assignment of a separate rating for instability of the left knee prior to September 14, 2013.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) which-in pertinent part, granted service connection for right and left knee strain and assigned initial noncompensable (0 percent) disability evaluations, effective May 1, 2007.  A November 2013 rating decision granted a 10-percent rating for each knee for osteoarthritis, effective in September 2013.

In April 2013, the Veteran testified at a Board hearing via video conference before a Veterans Law Judge (VLJ) who no longer works at the Board.  A June 2016 Board letter (06/16/2016 VBMS-Notification Letter) informed the Veteran of that fact and of his right to another hearing before the VLJ who will decide his case.  See 38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.70 (2016).  The letter also informed the Veteran that if no response was received within 30 days of the date of the letter, it would be presumed that he did not desire another hearing.  To date, no response has been received from the Veteran.

The Veteran also testified at a local RO hearing in May 2013.  Transcripts of both the RO and Board hearings are associated with the claims file.

In the pertinent part of a decision dated in September 2015, the Board allowed a compensable rating of 10 percent for each knee, effective from the date of the Veteran's claim, and denied a higher rating for the remainder of the initial rating period on appeal.  (09/14/2015 VBMS-BVA Decision)  The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In May 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs (Secretary), submitted a Joint Motion For Partial Remand (JMPR).  (06/22/2016 VBMS-CAVC Decision-CAVC Litigation Materials)  In an Order dated in June 2015, the Court granted the Motion, vacated the September 2015 Board decision in part, and remanded the case to the Board for further appellate review consistent with the JMPR.  Id.

The issues of entitlement to an initial rating higher than 10 percent each for right and left knee disabilities, and entitlement to separate ratings for instability, all for the period since September 14, 2013 are addressed in the Remand section of the decision below and are Remanded to the Agency of Original Jurisdiction (AOJ).
 

FINDING OF FACT

The preponderance of the evidence of record shows that, prior to September 14, 2013, each knee manifested with pain, normal range of motion (ROM) through September 13, 2013, and noncompensable limitation of motion (LOM) as of that date.  Neither LOM on extension nor instability was manifested.




CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 10 percent for right knee disability for the period prior to September 14, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).

2.  The requirements for an initial evaluation higher than 10 percent for left knee disability for the period prior to September 14, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5260.

3.  The requirements for a separate award of service connection for left knee instability for the period prior to September 14, 2013 have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107.

4.  The requirements for a separate award of service connection for right knee instability for the period prior to September 14, 2013 have not been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In this regard, the Board is aware of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active (AROM) and passive motion (PROM), in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Although the Veteran's claim is for a bilateral knee disability, none of the examinations of record contain findings of AROM, PROM, or motion on weight bearing.  The Board finds that the examinations or record are too remote to enable a probative finding as to the state of the Veteran's passive motion and motion on weight bearing at that time.  Accordingly, the instant decision will only adjudicate the claim up to September 13, 2013, the date of the most recent examination.

The Veteran's VA and non-VA records are in the claims file.  The pleadings before the Court, which the Court approved, informed the Veteran that he had the right to submit additional evidence to the Board following the Court remand.  Neither he nor his representative has submitted or identified any additional records that he wished considered.

As noted in the Introduction, the Veteran was notified of his right to another Board hearing before the VLJ who would decide his appeal, and he did not respond to the Board's letter.  Concerning the April 2013 Board hearing of record, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  (05/19/2013 VVA-Hearing Testimony)  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.

JMPR

Per the JMPR, the Board's reasons and bases of part of the September 2015 decision were inadequate because the Board found that there was insufficient evidence to support a rating higher than 10 percent for moderate instability.  The Board's phrasing of its finding reasonably raised the prospect of whether mild instability, and a separate rating of 10-percent was shown by the evidence.  As the parties noted in the JMPR, the salient issue included whether a separate rating for instability was shown by the evidence.  As a result, the parties agreed that the part of the Board's decision that denied a rating higher than 10 percent for each knee should be vacated and remanded.

Rating Criteria

The Veteran's right and left knee disabilities are rated under DC 5260, pertaining to limitation of flexion of the knee.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10-percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20-percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30-percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.

Normal ROM of the knee is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.

Discussion

Turning to the relevant evidence, the May 2007 VA examination report (05/21/ 2007 VBMS-VA Examination) reflects the Veteran's report that his gait was normal.  There were no functional limitations on standing and walking.  He described an achy-type of pain in his knees with no stiffness, swelling, heat, redness, weakness, instability, or giving way.  He denied locking and lack of endurance.  The Veteran did report that periods of flare-up occurred with damp cold, rainy weather, and prolonged standing. He denied any additional LOM or functional impairment during flare-ups.  He reported further that he occasionally used a brace on both knees; and, he denied any surgery or injury, and had no recurrent subluxation or episodes of dislocation.  He had no inflammatory arthritis or constitutional symptoms.  Regarding his occupation, he indicated that he could not kneel and had to continually change positions while working, alternating his stance from left to right to minimize his discomfort.  Regarding his daily activities, he did nothing at home that required kneeling, prolonged standing, or climbing.  He avoided walking up and down the stairs.  Physical examination revealed ROM of 0 to 140 degrees bilaterally. The examiner noted that, in the medial and collateral ligaments, there was some valgus in neutral, but at 30 degrees of flexion it was normal.  Anterior and posterior drawer signs were negative. The knees were not painful on motion, and the ROM was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use in the bilateral knees.

At the September 2011 examination, (09/21/2011 VBMS-VA Examination, pp. 25-38) the Veteran reported that he did not have flare-ups that impacted the function of his knees.  Right and left knee ROM was normal at 0 to 140 degrees. The Veteran reported pain in the right knee at "minus 10 and ending at full extension" and pain in the left knee at "minus 20 and ending at full extension."  There was no additional LOM after repetitive movement.  Functional impairment was due to pain on movement, and interference with sitting, standing, or weight bearing.  There was no instability, patellar subluxation or dislocation, or meniscal disorder.  The examiner noted that the Veteran used a hinged knee brace on his left knee for stability.  There was no evidence of arthritis on X-ray.  The Veteran's right and left knee disabilities affected his ability to work in that he needed help from others with carrying and lifting things, and he had trouble with ladders on submarines and with kneeling.

The Board finds that the objective findings on clinical examinations revealed that each knee manifested at the compensable rate of 10-percent each, effective the date of the Veteran's claim.  Although ROM of the knees was normal without evidence of pain at both the 2007 and 2011 examinations, the Veteran reported pain in both knees in 2007, and pain on motion at the 2011 examination.  He is fully competent to report those symptoms.  38 C.F.R. § 3.159(a)(2).  Hence, each knee warranted the minimum compensable rating of 10 percent rating for painful motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011); 38 C.F.R. §§ 4.40, 4.45.  Pain is compensated only to the extent of functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Hence, higher ratings were not met or approximated, as ROM was normal on both extension and flexion, repetitive-use testing did not indicate otherwise.  See DeLuca, 8 Vet. App. 202.  Moreover, the objective findings fail to support assignment of a separate rating based on instability of either knee.

At the September 2013 examination, the Veteran reported low grade aching pain in his knees, and that it became sharp and was debilitating for brief periods each day. He noted swelling but not stiffness, cracking or popping, or locking.  He indicated that his left knee buckled a few times per week.  He denied any missed work due to his knees.  Physical examination revealed right and left knee range of motion of 0 to 130 degrees with no objective evidence of pain on motion.  There was no additional LOM after repetitive movement.  The examiner noted that the Veteran reported used of a hinged knee brace on his left knee for stability, but on examination there was no instability, patellar subluxation or dislocation, or meniscal disorder.  The examiner noted that X-rays were read as showing no evidence of arthritis on X-ray. The examiner noted further that the Veteran did not have further functional limitation or decreased ROM of the knees secondary to pain, weakness, fatigue or incoordination during flare or following prolonged repeated activity.

In light of the evidence of objective findings on clinical examination set forth above, the Board finds that each knee has manifested at the 10 percent rate throughout the entire rating period on appeal.  The evidence of record shows that at no time did either knee manifest with ROM on flexion limited to 30 degrees or less.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45, 4.71a, DC 5260.  Moreover, for the period in question there is no support for assignment of a separate rating for instability of either knee.  The Veteran is competent to report unstable knees, and the Board acknowledges his statements, and use of a brace.  However, the consistently normal results upon objective testing outweigh the Veteran's statements as to the existence of a chronic disability manifested by instability involving either or both knees.  

The General Counsel has directed that separate ratings are available if a particular knee disability causes both the compensable (10 percent) limitation of extension (DC 5261) and compensable limitation of flexion (DC 5260) of the same joint.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

In this case, however, the Veteran does not have limitation of flexion or extension to warrant compensable disability ratings.  At no time has the Veteran's extension of either knee limited to 10 degrees or more.  38 C.F.R. § 4.71a, DC 5261.

The Board earlier set forth the parties' consensus in the JMPR concerning the issue of a separate rating for instability of either knee.  A Veteran is entitled to have all symptomatology of his disability appropriately rated.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (separate ratings are available for different symptoms of a disability).  The Secretary has interpreted the rating schedule to allows separate ratings for knee disability based LOM and recurrent subluxation or lateral instability where indicated by clinical findings.  See VAOPGCPREC No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); see also 38 C.F.R. § 4.71a, DC 5257.

The Veteran's subjective reports of instability notwithstanding, as earlier noted, the clinical evidence of record does not reflect that either knee has manifested with instability at any time during the initial rating period on appeal.  The May 2007 examiner noted that there was some valgus in neutral in the medial and collateral ligaments.  However, the knees were normal at 30 degrees of flexion and anterior and posterior drawer signs were negative.  Significantly, there was no indication of instability at the Veteran's September 2011 examination. The VA examiner found no indication of instability at the Veteran's September 2013 examination.  Hence, the Board finds no factual basis for a separate rating for instability or recurrent subluxation.  Neither has either knee manifested with meniscus or cartilage symptoms that would warrant rating under DC 5258 or 5259.  See 38 C.F.R. § 4.71a.  As a new examination is being ordered on remand, the question of instability since September 14, 2013 will be re-addressed for that time period.

The discussion above reflects that the Veteran's knees were properly evaluated under the General Rating Schedule.  Accordingly, the rating schedule both describes and contemplates the Veteran's bilateral knee disability.  This means that his disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The Board acknowledges Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), which held that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the instant case, only the Veteran's bilateral knee disability is before the Board.  Hence, there is no basis for the Board to find or infer that the Veteran's total combined rating of 80 percent (03/23/2016 VBMS-Rating Decision-Codesheet) does not contemplate the cumulative impact of his disabilities.

As concerns the occupational impairment of the Veteran's bilateral knee disability, the evidence of record reflects that he has been gainfully employed throughout the initial rating period.  Hence, there is no factual basis for a total rating on the basis of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. §§ 3.340, 3.341, 4.16. 
  
In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating higher than 10 percent for right knee disability for the period prior to September 14, 2014 is denied.

Entitlement to an initial rating higher than 10 percent for left knee disability for the period prior to September 14, 2014 is denied.

Entitlement to a separate rating for right knee instability for the period prior to September 14, 2014 is denied.

Entitlement to a separate rating for left knee instability for the period prior to September 14, 2014 is denied.


REMAND

As noted in the discussion of compliance with the Duty to Assist, neither VA examination of the Veteran's knees recorded PROM values or ROM values on weight bearing.  See Correia, 28 Vet. App. 158.  In light of the passage of time, the Board remands for a current examination that assesses those factors.  Moreover, the examiner should also test for instability of both knees.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall insure that all related treatment records generated since the January 2015 Board decision are obtained and added to the claims file.

2.  After the above is complete, the AOJ shall arrange an examination by an appropriate examiner to determine the current severity of the Veteran's bilateral knee disability.  The examiner shall insure that ROM testing is conducted on each knee for PROM, AROM, and on weight and non-weight bearing.  In addition to all facets of ROM testing, the examiner is requested to specifically address the extent, if any, of functional loss of use of the each knee due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible, these findings should be portrayed in terms of degrees of additional loss of motion.  Testing as to knee stability should also be conducted.

If the examiner is unable to make the assessment, the reasons therefor must be provided.

3.  After all of the above is complete, the AOJ shall re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, issue him and his representative a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


